UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7390


OCARY BRAITHWAITE,

                Plaintiff – Appellant,

          v.

GEORGE M. HINKLE, Warden (GRCC); THOMPSON, Dr., Medical
Physician; D. SPEARS, Nurse; BENJAMIN ELLIS, Medical
Physician; MR. GERARD F. BOYLE, CEO, Prison Health Srv.,

                Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:09-cv-00879-TSE-JFA)


Submitted:   January 25, 2011             Decided:   February 24, 2011


Before GREGORY and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ocary Braithwaite, Appellant Pro Se. William W. Muse, Assistant
Attorney General, Richmond, Virginia, for Appellant George M.
Hinkle.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ocary Braithwaite appeals the district court’s order

granting summary judgment to George Hinkle and dismissing his

complaint.    We have reviewed the record and the district court’s

opinion and find no reversible error.          Accordingly, we affirm

for the reasons stated by the district court.              Braithwaite v.

Hinkle, No. 1:09-cv-00879-TSE-JFA (E.D. Va. filed Sept. 20, 2010

& entered    Sept.   22,   2010).   We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                  AFFIRMED




                                    2